Citation Nr: 0717938	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  99-01 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for scoliosis and degenerative changes of the 
lumbosacral spine prior to August 27, 2003.

2.  Entitlement to an initial evaluation in excess of 20 
percent for scoliosis and degenerative changes of the 
lumbosacral spine for the period between August 27, 2003, and 
February 5, 2005.  

3.  Entitlement to an initial evaluation in excess of 40 
percent for scoliosis and degenerative changes of the 
lumbosacral spine on or after February 5, 2005.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills Associate Counsel 



INTRODUCTION

The veteran served on active duty from December 1983 to 
September 1987.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  That decision granted service connection 
for scoliosis and degenerative changes of the lumbosacral 
spine and assigned a 10 percent disability evaluation 
effective from March 30, 1998.  The veteran appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in November 2005, and that development was 
completed.  The case has since been returned to the Board for 
appellate review.

A hearing was held on September 14, 2005, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to August 27, 2003, the veteran has not been shown 
to have had moderate limitation of motion of the lumbar 
spine, moderate intervertebral disc syndrome with recurring 
attacks, or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the past 12 months.

3.  Between August 27, 2003, and February 5, 2005, the 
veteran has not been shown to have had severe limitation of 
motion of the lumbar spine, severe intervertebral disc 
syndrome with recurring attacks with intermittent relief, 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine

4.  On or after February 5, 2005, the veteran has not been 
shown to have incapacitating episodes with a total duration 
of at least six weeks during the past 12 months or 
unfavorable ankylosis of the entire thoracolumbar spine or of 
the entire spine.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for scoliosis and degenerative changes of the 
lumbosacral spine prior to August 27, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5292, 5293 (2001-2002).

2.  The criteria for an initial evaluation in excess of 20 
percent for scoliosis and degenerative changes of the 
lumbosacral spine for the period between August 27, 2003, and 
February 5, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Codes 5235-5243, 5292, 5293 
(2003-2005).

3.  The criteria for an initial evaluation in excess of 40 
percent for scoliosis and degenerative changes of the 
lumbosacral spine on or after February 5, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5235-5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the Board acknowledges that the RO did not 
provide the veteran with notice of the information or 
evidence needed to substantiate his claim for a higher 
initial evaluation prior to the initial rating decision in 
October 1998, which granted service connection for scoliosis 
and degenerative changes of the lumbosacral spine and 
assigned a 10 percent disability evaluation effective from 
March 30, 1998.  The veteran subsequently filed his notice of 
disagreement (NOD) in which he disagreed with the initial 
evaluation assigned for his back disability.  Thus, the 
appeal of the assignment of the initial evaluation arises not 
from a "claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran a letter in May 2003 in connection with the issue of 
a higher initial evaluation, which did meet the notification 
requirements.  The Board finds that any defect with respect 
to the timing of the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the veteran's claim 
for a higher initial evaluation was readjudicated in a 
supplemental statement of the case (SSOC).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran. Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for a higher initial 
evaluation.  Specifically, the May 2003 letter stated that, 
"To establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the May 1999, January 2005, March 2005, and 
September 2006 supplemental statements of the case (SSOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.  In fact, the 
SSOCs provided the veteran with the schedular criteria used 
to evaluate his service-connected scoliosis and degenerative 
changes of the lumbosacral spine, namely Diagnostic Code 5292 
as well as the General Formula for Disease and Injuries of 
the Spine and the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.   

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2003 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The 
veteran was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2003 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the May 2003 letter 
informed the veteran that it was his responsibility to ensure 
that that VA received all requested records that are not in 
the possession of a Federal department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the rating 
decisions and SSOCs of the reasons for the denial of his 
claim, and in so doing, informed him of the evidence that was 
needed to substantiate that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).  As noted above, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all notice requirements is harmless error.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the September 2006 SSOC informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The September 2006 SSOC 
also explained how disability ratings and effective dates 
were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also afforded VA examinations in June 
1998, August 2003, February 2005, and February 2006.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and  SSOCs, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  VA subsequently amended 
the rating schedule again for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which became effective 
on September 23, 2003.  The new criteria for evaluating 
service-connected spine disabilities are codified at newly 
designated 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243.  However, the Board notes that consideration under the 
revised schedular criteria should not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law.  That is, for any 
date prior to September 23, 2002 and September 23, 2003, 
neither the RO nor the Board could apply the revised rating 
schedule.

The veteran was notified of these regulation changes in the 
SSOCs.  Thus, the Board's decision to proceed in adjudicating 
this claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard, 4 Vet. App. at 393-94.

The October 1998 rating decision currently on appeal granted 
service connection for scoliosis and degenerative changes of 
the lumbosacral spine and assigned a 10 percent disability 
evaluation effective from March 30, 1998, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003.  The veteran 
appealed that decision, and a subsequent rating decision 
dated in January 2005 granted a temporary total evaluation 
for the period between June 22, 2004, and August 1, 2004, 
pursuant to 38 C.F.R. § 4.30.  A September 2006 rating 
decision later increased the veteran's evaluation to 20 
percent effective from August 27, 2003, and to 40 percent 
effective from February 5, 2005.  As such, exclusive of the 
temporary total evaluation, the veteran's scoliosis and 
degenerative changes of the spine have been assigned a 10 
percent disability evaluation effective from March 30, 1998; 
a 20 percent disability evaluation effective from August 27, 
2003; and, a 40 percent disability evaluation effective from 
February 5, 2005.  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5292 (limitation 
of motion of the lumbar spine) and the General Rating Formula 
for Diseases and Injuries of the Spine.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine.  A 10 percent disability 
evaluation is assigned for slight limitation of motion, and a 
20 percent disability evaluation is contemplated when 
limitation of motion is moderate.  When such impairment is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

Further, prior to September 23, 2003, Diagnostic Code 5293 
provided that a 10 percent disability evaluation was 
contemplated for mild intervertebral disc syndrome.  A 20 
percent disability was assigned for moderate intervertebral 
disc disease with recurring attacks, and a 40 percent 
disability evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
was contemplated for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks.  A 40 percent disability evaluation 
was warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  See Amendment to Part 4, Schedule for Rating 
Disabilities, Effective September 23, 2002; See 67 Fed. Reg. 
54345-54349 (August 22, 2002). 

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5242 indicates that 
degenerative arthritis of the spine should be evaluated under 
the General Rating Formula for Disease and Injuries to the 
Spine or under Diagnostic Code 5003.  The thoracolumbar 
segment of the spine includes the thoracic and lumbosacral 
spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability evaluation is 
contemplated when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 6 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent evaluation is for assignment when 
there is forward flexion of the cervical spine 15 degrees or 
less; or favorable ankylosis of the entire cervical spine.  A 
40 percent evaluation is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is assigned from unfavorable ankylosis of the 
entire thoracolumbar spine.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2005).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004). See also 38 C.F.R. § 4.71a, Plate V (2004). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months. 


I.  Prior to August 27, 2003

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation prior 
to August 27, 2003.  The medical evidence of record does not 
show him to have moderate limitation of motion of the lumbar 
spine.  In fact, the June 1998 VA examiner indicated that the 
veteran's range of motion was within normal limits. 

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2005).  As such, the medical evidence of record has 
not demonstrated that the veteran has moderate limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
veteran has not met the criteria for an initial evaluation in 
excess of 10 percent under Diagnostic Code 5292.

In addition, the medical evidence of record does not show the 
veteran to have moderate intervertebral disc disease with 
recurring attacks.  In fact, the June 1998 VA examiner 
indicated that the veteran was not receiving any treatment at 
that time and that he had not had any surgery.  It was also 
noted that the veteran did not use a brace or crutches and 
that his back disability did not interfere with his function.  
As such, the veteran has not been shown to have met the 
criteria for an initial evaluation in excess of 10 percent 
under Diagnostic Code 5293.  

Moreover, when the evidence of record is considered under the 
revised rating criteria of Diagnostic Code 5293 effective 
September 23, 2002, the Board also finds that the veteran is 
not entitled to an initial evaluation in excess of 10 percent 
for his service-connected back disability.  The medical 
evidence of record does not reveal incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  In this 
case, the Board observes that there are no treatment records 
associated with the claims file indicating that the veteran 
was prescribed bed rest by any physician prior to August 27, 
2003.  As such, the veteran has not met the criteria for an 
initial evaluation in excess of 10 percent under the rating 
criteria in effect as of September 23, 2002.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 10 percent 
disability evaluation.  Indeed, the October 1998 rating 
decision specifically contemplated this pain and its effect 
on the veteran's functioning in its grant of the 10 percent 
disability evaluation.  The veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the veteran's scoliosis and degenerative 
changes of the lumbosacral spine prior to August 27, 2003.  


II.  August 27, 2003, to February 5, 2005

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
the period of time between August 27, 2003, and February 5, 
2005.  The medical evidence of record does not show him to 
have had severe limitation of motion of the lumbar spine 
between August 27, 2003, and September 26, 2003.  In this 
regard, the August 2003 VA examiner indicated that the 
veteran had flexion to 45 degrees and side to side movement 
to 20 degrees.  As such, the veteran has not been shown to 
have met the criteria for an initial evaluation in excess of 
20 percent under Diagnostic Code 5292.

In addition, the medical evidence of record does not show the 
veteran to have had severe intervertebral disc disease with 
recurring attacks with intermittent relief between August 27, 
2003, and September 26, 2003.  In this regard, the August 
2003 VA examiner noted that the veteran had a normal gait and 
stated that he could not elicit any motor or sensory deficit 
related to his subjective back pain.  As such, the veteran 
has not been shown to have met the criteria for an initial 
evaluation in excess of 20 percent under Diagnostic Code 
5293.  

Moreover, when the evidence of record is considered under the 
revised rating criteria of Diagnostic Code 5293 effective 
September 23, 2002, the Board also finds that the veteran is 
not entitled to an initial evaluation in excess of 20 percent 
for his service-connected back disability.  The medical 
evidence of record does not reveal incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  As previously noted, an incapacitating episode is 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 1.  In this 
case, excluding the time period for which he was assigned a 
temporary total evaluation, there are no treatment records 
associated with the claims file indicating that the veteran 
was prescribed bed rest by any physician.   As such, the 
veteran has not met the criteria for an initial evaluation in 
excess of 20 percent under the rating criteria in effect as 
of September 23, 2002.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that a higher initial evaluation is not 
warranted for the veteran's scoliosis and degenerative 
changes of the lumbosacral spine.  As previously discussed, 
the veteran does not have incapacitating episodes with a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  Additionally, the medical 
evidence of record does not show him to have forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  In fact, as 
noted above, the August 2003 VA examiner indicated that the 
veteran had 45 degrees of forward flexion and 20 degrees of 
side to side movement.  VA medical records dated in December 
2004 also documented the veteran as having forward flexion 
with his hands reaching to zero degrees from his knee joint 
as well as right and left side bending with his hands zero 
degrees from his knee joint.  His standing extension was also 
considered to be 50 percent of normal.  Parenthetically, the 
Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  Therefore, 
the Board finds that the veteran has not met the criteria for 
an initial evaluation in excess of 20 percent under the 
revised rating criteria.

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his scoliosis and degenerative changes of the 
lumbosacral spine.  The medical evidence of record does not 
identify any separate neurological findings or disability not 
already contemplated under the discussed pertinent criteria.  
In fact, the August 2003 VA examiner noted that the veteran 
did not have bowel or bladder function problems and that he 
did not report any malaise, visual disturbances, dizziness, 
numbness, or weakness secondary to his spine.  Therefore, the 
Board concludes that the veteran does not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders. See Bierman, 6 
Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Code 5010-5003.  The veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's scoliosis and degenerative changes of the 
lumbosacral spine between August 27, 2003, and February 5, 
2005.


III.  On or After February 5, 2005

In considering the evidence of record under the revised 
rating schedule that became effective on September 23, 2003, 
the Board concludes that a higher initial evaluation is not 
warranted for the veteran's scoliosis and degenerative 
changes of the lumbosacral spine on or after February 5, 
2005.  The medical evidence of record does not show that the 
veteran has had incapacitating episodes with a total duration 
of at least six weeks during the past 12 months.  In this 
regard, the Board notes that there are no treatment records 
documenting him as having had bedrest prescribed by a 
physician.  In addition, the evidence of record does not 
indicate that the veteran has unfavorable ankylosis of the 
entire thoracolumbar spine or of the entire spine.  In this 
regard, there is no medical evidence diagnosing the veteran 
with ankylosis of the spine, and there are none of the 
previously mentioned symptoms indicative of unfavorable 
ankylosis.  In fact, the February 2005 VA examiner assessed 
him as having 30 degrees of forward flexion, 5 degrees of 
extension, 10 degrees of left and right lateral flexion, and 
30 degrees of right and left lateral rotation.  The February 
2006 VA examiner also stated that the veteran had forward 
flexion to 30 degrees, extension to 5 degrees, lateral 
flexion to 15 to 20 degrees, and rotation to 40 degrees 
bilaterally.   As such, the medical evidence of record does 
not show his spine to be fixed in flexion or extension.  
Thus, the veteran has not been shown to have met the criteria 
for an initial evaluation in excess of 40 percent for his 
scoliosis and degenerative changes of the lumbosacral spine 
on or after February 5, 2005. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his scoliosis and degenerative changes of the 
lumbosacral spine.  The medical evidence of record does not 
identify any separate neurological findings or disability not 
already contemplated under the discussed pertinent criteria.  
In fact, the February 2005 VA examiner opined that the 
veteran's neurologic compromise was less likely related to 
his injury in service.  The veteran did complain of impotence 
at his February 2006 VA examination, but he denied having any 
bowel or bladder dysfunction.  The February 2006 VA examiner 
also noted that the veteran had radicular findings, was being 
evaluated for vision surgery, and had a pending CT myelogram.  
However, he stated this was not related to the veteran's time 
in service. Therefore, the Board concludes that the veteran 
does not suffer from additional neurological deficiency so as 
to warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected back 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 40 percent rating, and no higher.  In this regard, 
the Board observes that the veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
veteran's lumbar spine is contemplated in the currently 
assigned 40 percent disability evaluation under Diagnostic 
Code 5010-5003.  The veteran's complaints do not, when viewed 
in conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the February 2006 VA examiner stated that repetitive 
range of motion did not result in increased pain, 
fatigability, weakness, decreased endurance, incoordination, 
or otherwise alter the clinical findings.  It was also noted 
that repetitive testing did not change the veteran's degree 
of range of motion.  Therefore, the Board finds that the 
preponderance of the evidence is against a higher initial 
evaluation for the veteran's scoliosis and degenerative 
changes of the lumbosacral spine on or after February 5, 
2005.




IV.  Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected 
scoliosis and degenerative changes of the lumbosacral spine 
have caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected back disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 

ORDER

An initial evaluation in excess of 10 percent for scoliosis 
and degenerative changes of the lumbosacral spine prior to 
August 27, 2003, is denied.

An initial evaluation in excess of 20 percent for scoliosis 
and degenerative changes of the lumbosacral spine for the 
period between August 27, 2003, and February 5, 2005, is 
denied.  

An initial evaluation in excess of 40 percent for scoliosis 
and degenerative changes of the lumbosacral spine on or after 
February 5, 2005, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


